Matter of Kammeyer v Manges-Merriman (2018 NY Slip Op 01814)





Matter of Kammeyer v Manges-Merriman


2018 NY Slip Op 01814


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


386 CAF 16-01633

[*1]IN THE MATTER OF NICHOLAS J. KAMMEYER, PETITIONER-RESPONDENT,
vJAMI R. MANGES-MERRIMAN, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DAVIS LAW OFFICE PLLC, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR RESPONDENT-APPELLANT.
RUTHANNE G. SANCHEZ, WATERTOWN, FOR PETITIONER-RESPONDENT. 
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILD. 

	Appeal from an amended order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered August 11, 2016 in a proceeding pursuant to Family Court Act article 6. The amended order, inter alia, granted primary physical custody of the subject child to petitioner. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed without costs.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court